Per Curiam.
The Home Owners’ Loan Corporation is an instrumentality of the United States government and as such is not subject to judicial process except to the extent indicated in the statute creating it. (The Lake Monroe, 250 U. S. 246; Sloan Shipyards v. U. S. Fleet Corporation, 258 id. 549; Buchanan v. Alexander, 45 id. [4 How.] 20; Rosenstock v. City of New York, 101 App. Div. 9.) We find no intent to make the appellant respond to third-party orders in supplementary proceedings like the present. *293(See the discussions of the whole question in Federal Land Bank v. Priddy, 295 U. S. 229, and McCarthy v. United States Shipping Board Mer. F. Corp., 53 F. [2d] 923.)
The determination of the Appellate Term and the order of the City Court should be reversed, with twenty dollars costs and disbursements in this court, and ten dollars costs and disbursements in the Appellate Term, and the motion granted.
Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.
Determination of the Appellate Term and order of the City Court unanimously reversed, with twenty dollars costs and disbursements to the appellant in this court, and ten dollars costs and disbursements in the Appellate Term, and the motion granted.